Citation Nr: 1610204	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder to include avascular necrosis, secondary to hepatitis C.

2. Entitlement to service connection for a right hip disability to include avascular necrosis; secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esquire


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

[The issues of entitlement to a higher rating for hepatitis C and entitlement to a total rating based on individual unemployability (TDIU) are the subject of a separate panel decision by the Veterans Law Judge and Acting Veterans Law Judge who conducted hearings in that matter, as well as a third Veterans Law Judge.  Adjudication of the TDIU claim is deferred until all pending claims for service connection have been resolved as the issue is inextricably intertwined with the resolution of those appeals].

In August 2013 the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

In October 2014, the Board reopened and remanded for development the claims of entitlement to service connection for a left shoulder disability and a right hip disability.  The Board also remanded the claim of entitlement to service connection for a psychiatric disability.  The RO subsequently granted service connection for a psychiatric disorder (depression) in a May 2015 decision; this represents a full grant of the benefits sought on appeal as to that issue.  

After the most recent May 2015 supplemental statement of the case (SSOC), the Veteran's attorney submitted another VA Form 9 requesting another Board video conference hearing.  Again, the Veteran has already testified on the captioned issues at the August 2013 hearing and has not provided the Board with good cause as to why he should have another hearing.  Therefore, the Board finds that adjudication of his appeal may go forward without scheduling him for another hearing because there is no indication that a panel decision is either necessary or has been designated for this appeal.  See 38 U.S.C.A. §§ 1702(a), 1707(c), 7107(b) (West 2014); 38 C.F.R. § 20.700(a)(2015); but see Arneson v. Shinseki, 24 Vet. App. 379 (2011) (Finding that a veteran may be entitled to multiple hearings before multiple Veterans Law Judges when his appeal is reviewed by a three-judge panel).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded these claims in October 2014 in order to afford the Veteran the appropriate VA examinations and etiology opinions.  The Board's directives instructed the VA examiner to opine as to whether the right hip and left shoulder avascular necroses had their onset in service; or, were related to his active service; or, were caused by or aggravated by the service-connected hepatitis C.  (Emphasis added).  The examiner was also asked to opine as to whether the left shoulder disability was caused or aggravated by the right hip avascular necrosis.  

In rendering the opinions, the examiner was directed to consider the Veteran's assertions that his right hip avascular necrosis began in service as a result of wearing heavy combat boots and that he has had pain in his right hip/leg since service.  The examiner was also asked to consider the Veteran's assertions that his avascular necrosis of the hip and shoulder was caused or aggravated by his hepatitis C because hepatitis C slowed the circulation of blood, and the October 2009 article on "The Relationship between Hepatitis C and Vascular Disease."

The requested opinions were obtained in November 2014.  The examiner opined that it was less likely than not that the left shoulder and right hip disabilities were either incurred in or caused by in-service injury, event, or illness, nor proximately due to the Veteran's service-connected condition (i.e., hepatitis C).  With respect to direct service connection, the examiner reasoned that there was no evidence of left shoulder or right hip injury in-service, and that pain onset was 20 years post-service.  With respect to secondary service connection, the examiner reasoned that while there was some evidence to link hepatitis C virus and avascular necrosis, "it is much more likely that its etiology is idiopathic or has another cause given the statistics of causative factors."  

To the extent that the November 2014 opinions failed to address aggravation, the Veteran's contentions, and the October 2009 article referenced above, the opinions are non-compliant with the Board's October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Moreover, while the examiner seemed to suggest that the Veteran's hip and shoulder necrosis were either idiopathic or had "another cause," the examiner failed to elaborate on any other statistical risk factors that the Veteran had for necrosis.  For these reasons, the claims must be remanded to obtain a VA addendum opinion that adequately addresses the foregoing matters.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Forward the electronic claims folder to the examiner who conducted the November 2014 VA hip and shoulder examinations to provide an addendum opinion.  If this examiner is no longer available, this electronic claims folder should be forwarded to and reviewed by the appropriate specialist.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the electronic claims file, the examiner should opine as to each of the following:  

a) Is it at least as likely as not that right hip avascular necrosis: (i) had onset in service or is otherwise related to his active service; (ii) is proximately due to the serviced-connected hepatitis C; or (iii) is aggravated by the service-connected hepatitis C? 

b) Is it at least as it is at least as likely as not that left shoulder avascular necrosis: (i) had onset in service or is otherwise related to his active service; (ii) is proximately due to the service-connected hepatitis C; or (iii) is aggravated by service-connected hepatitis C?

If the examiner determines that the right hip avascular necrosis is related to service or the service-connected hepatitis C, then he or she is to indicate whether it is at least as likely as not that the left shoulder avascular necrosis is caused or aggravated by right hip avascular necrosis.  

The term aggravation means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

* In rendering the above opinions, the examiner must consider the Veteran assertions that his right hip avascular necrosis began in service as a result of wearing heavy combat boots and that he has had pain in his right hip/leg since service.

* The examiner must also consider the Veteran assertions that his avascular necrosis of the hip and shoulder is caused or is aggravated by his hepatitis C because hepatitis C slows the circulation of blood, and the October 2009 article on "The Relationship between Hepatitis C and Vascular Disease."

* The examiner is also asked to clarify his November 2014 rationale concerning secondary service connection; the examiner should specifically comment on the Veteran's other risk factors for avascular necrosis, if any.  

A complete rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  After completion of all of the above and any other development deemed necessary, readjudicate the appeal. If any benefit remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




